                        Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 1 of 19




                                             EXHIBIT B




24240110.1 02/20/2020
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 2 of 19




                                                               A-00035
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 3 of 19




                                                               A-00036
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 4 of 19




                                                               A-00037
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 5 of 19




                                                               A-00038
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 6 of 19




                                                               A-00039
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 7 of 19




                                                               A-00040
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 8 of 19




                                                               A-00041
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 9 of 19




                                                               A-00042
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 10 of 19




                                                                A-00043
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 11 of 19




                                                                A-00044
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 12 of 19




                                                                A-00045
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 13 of 19




                                                                A-00046
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 14 of 19




                                                                A-00047
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 15 of 19




                                                                A-00048
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 16 of 19




                                                                A-00049
Case 20-10155-LSS   Doc 50-2   Filed 02/20/20   Page 17 of 19




                                                                A-00050
     Case 20-10155-LSS     Doc 50-2     Filed 02/20/20     Page 18 of 19


            IN WITNESS WHEREOF, the parties, through their duly appointed and
            authorized representatives, have executed this Sourcing Agreement as of the
            day and year first written above.

                                    Buyer: La Senza International, LLC



                                    By: ___________
                                    Name: Michael Reinstein     ---
                                    Title: Authorized Signatory___



                                    Seller: MGF Sourcing US, LLC




17                                                                               A-00051
                      Case 20-10155-LSS          Doc 50-2         Filed 02/20/20     Page 19 of 19

             NYSCEF - New York County Supreme Court
             Confirmation Notice
             The NYSCEF website has received an electronic filing on 01/10/2020 10:09 PM. Please keep this notice
             as a confirmation of this filing.
                                                  657213/2019
                              MGF Sourcing US, LLC v. La Senza International, LLC et al
                                         Assigned Judge: Marcy Friedman



              Documents Received on 01/10/2020 10:09 PM

             Doc #       Document Type
             26          AFFIDAVIT OR AFFIRMATION IN SUPPORT OF PROPOSED OSC/EXPARTE APP,
                         Motion #001 Affirmation of Lamina Bowen in Support of Plaintiff MGF Sourcing
                         Supplemental
                         US LLC's Order to Show Cause to Seal
             27          EXHIBIT(S) - REQUEST TO SEAL 1, Motion #001
                         Redacted Master Sourcing Agreement
             28          EXHIBIT(S) - REQUEST TO SEAL 1, Motion #001
                         Highlighted Proposed Redactions - Master Sourcing Agreement


              Filing User
              Lamina Bowen | LAMINA.BOWEN@kirkland.com
              601 Lexington Ave, New York, NY 10022



              E-mail Notifications
              An email regarding this filing has been sent to the following on 01/10/2020 10:09 PM:


               LAMINA BOWEN - LAMINA.BOWEN@kirkland.com
               TIMOTHY J. PASTORE - Timothy.Pastore@saul.com




NOTE: If submitting a working copy of this filing to the court, you must include as a notification
page firmly affixed thereto a copy of this Confirmation Notice.


Hon. Milton A. Tingling, New York County Clerk and Clerk of the Supreme Court
Phone: 646-386-5956   Website: http://www.nycourts.gov/courts/1jd/supctmanh/county_clerk_operations.shtml

NYSCEF Resource Center, EFile@nycourts.gov
Phone: (646) 386-3033 | Fax: (212) 401-9146 | Website: www.nycourts.gov/efile
                                                                                                            A-00052
                                                    Page 1 of 1
